Citation Nr: 0607939	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to service connection for asthma, to include 
as due to an undiagnosed illness.   
 
3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.   
 
4.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.   
 
5.  Entitlement to service connection for a skin condition, 
to include as due to an undiagnosed illness.   
 
6.  Entitlement to an initial rating higher than 10 percent 
for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and August 2002 RO rating 
decisions.  The August 1999 RO decision denied service 
connection for PTSD and denied service connection for asthma, 
headaches, joint pain, a skin condition, a stomach disorder, 
and residuals of possible chemical exposure, all to include 
as due to an undiagnosed illness.  The veteran testified at a 
personal hearing at the RO in December 1999.  

At the December 1999 RO hearing, the veteran withdrew the 
issue of entitlement to service connection for residuals of 
possible chemical exposure, to include as due to an 
undiagnosed illness.  The veteran specifically indicated that 
such issue was redundant.  Therefore, such issue is no longer 
before the Board.  

The August 2002 RO decision granted service connection and a 
10 percent rating for irritable bowel syndrome, effective 
August 7, 2002.  Therefore, the issue of entitlement to 
service connection for a stomach disorder is no longer on 
appeal.  However, the veteran appealed for an initial rating 
higher than 10 percent for his service-connected irritable 
bowel syndrome.  In February 2005, the veteran testified at a 
Board videoconference hearing.  

The Board notes that an October 2002 RO decision listed the 
issues as whether new and material evidence has been 
submitted to reopen a claim for service connection for PTSD 
and whether new and material evidence has been submitted to 
reopen claims for service connection for asthma, headaches, 
joint pain, and a skin condition, all to include as due to an 
undiagnosed illness.  However, the Board observes that the 
August 1999 RO decision that denied such issues on a de novo 
basis was actually appealed by the veteran.  His December 
1999 RO hearing testimony is considered a substantive appeal 
in this matter.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203 (2005).  Therefore, such issues will be adjudicated on 
a de novo basis.  

The present Board decision addresses the issues of 
entitlement to service connection for PTSD; entitlement to 
service connection for asthma, to include as due to an 
undiagnosed illness; entitlement to service connection for 
headaches, to include as due to an undiagnosed illness; and 
entitlement to an initial rating higher than 
10 percent for irritable bowel syndrome.  The issues of 
entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness, and entitlement to service 
connection for a skin condition, to include as due to an 
undiagnosed illness, are the subject of the remand at the end 
of the decision.  

The veteran submitted a claim for service connection for 
bilateral flat feet and a lower back disorder in March 2004.  
It is unclear whether the RO has fully developed and 
adjudicated these claims.  The matter is referred to the RO 
for the appropriate action. 


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of PTSD.  

2.  The veteran's diagnosed asthma was not present during 
service or for many years thereafter, and was not caused by 
any incident of service.  

3.  The veteran's diagnosed headaches were not present during 
service or for many years thereafter, and were not caused by 
any incident of service.

4.  The veteran's irritable bowel syndrome is no more than 
moderate in degree.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R §§ 
3.303, 3.304, 3.317 (2005).  

2.  Asthma, to include as due to an undiagnosed illness, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R 
§§ 3.303, 3.317 (2005).  

3.  Headaches, to include as due to an undiagnosed illness, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R 
§§ 3.303, 3.317 (2005).  

4.  The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  Service connection requires the existence 
of a current disability.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Post-service private and VA treatment records show treatment 
for variously diagnosed psychiatric problems.  There is no 
actual diagnosis of PTSD.  Specifically, private medical 
records dated in 1991 and 1992 reflect a diagnosis of 
depression.  An April 1992 VA psychiatric examination yielded 
a diagnosis of depressive reaction.  Although June 1997 VA 
psychological testing included a diagnosis of rule out PTSD, 
the February 1998 VA psychiatric examiner, who completed a 
complete review of the claims folder, found no diagnosis of 
PTSD.  This conclusion has great probative value.   

The Board has considered the veteran's assertion that he has 
PTSD.  However, as a layman, he is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Therefore, there is no competent evidence of a 
current diagnosis of PTSD.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  The benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II.  Asthma and Headaches

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been 
medically attributed to a diagnosed (rather than undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply.  VAOPGCPREC 8-98.  

Initially, the Board notes that the RO apparently determined 
that the veteran has service in Southwest Asia for purposes 
of presumptive service connection.  However, the Board is 
unable to verify such service from the record.  In any event, 
the Board will proceed to evaluate the claims because, as 
discussed below, the service issue is not dispositive in this 
case.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of asthma or headaches.  Evaluations 
of the veteran during his period of service make no reference 
to asthma or headaches.  These facts provide evidence against 
these claims.  

The first post post-service clinical evidence of asthma is 
February 1994, and the first reference to any headaches is in 
June 1997, many years after the veteran's separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A February 1994 VA treatment entry noted that the veteran 
reported that he had pain in his chest and that he had been 
seen by physicians and told it was a cold.  He stated that he 
would become tired with walking and sometimes have shortness 
of breath especially on stairs.  It was also noted that the 
veteran had recurrent shortness of breath that occurred 
mostly with exertion and was accompanied by wheezing.  The 
veteran indicated that he would feel dizzy when the shortness 
of breath would increase.  The impression was bronchial 
asthma in remission.  

A May 1994 VA treatment entry related a diagnosis of exercise 
induced asthma and a May 1997 entry noted an assessment that 
included asthma.  

A June 1997 Persian Gulf examination report noted that the 
veteran reported that he was duty-assigned for nine months in 
Saudi Arabia and Kuwait near oil fires.  He stated that when 
he returned to the United States, he began to experience 
bronchial asthma.  It was noted that he had been treated 
since 1994.  The veteran indicated that he had a tendency to 
have retronuchal and prefrontal tension-type headaches which 
were relieved by salicylates.  The diagnoses included asthma, 
bronchial, on treatment; mild tension headaches responding to 
salicylates; and casual environmental hazard potential, 
Persian Gulf era, no clinical residuum.  

Additional post-service private and VA treatment show 
treatment for asthma and headaches.  A January 1996 treatment 
report from Spalding Memorial Hospital noted that the veteran 
was seen for headaches that he described as a pressure, 
pounding headache on the left side of is head.  It was noted 
that he did not have a history of headaches.  The diagnosis 
was cephalgia-high blood pressure.  

A May 2003 VA treatment entry noted that the veteran reported 
that he was told by a private physician that he had asthma.  
The assessment noted that the veteran was told by a private 
physician that he had asthma and that he was prescribed an 
Albuterol inhaler.  A December 2003 VA examination report 
noted that the veteran had a history of asthma.  The 
diagnoses referred to other disorders.  

The Board observes that the medical evidence does not suggest 
that any current asthma and headaches are related to the 
veteran's period of service.  In fact, the probative medical 
evidence provides evidence against this finding, indicating 
that any current asthma or headaches began years after his 
period of service, without relationship to any incident of 
service.  

Additionally, the Board notes that asthma is a diagnosed 
condition and, therefore, the Persian Gulf War provisions do 
not apply.  Further, the Board notes that the June 1997 VA 
Persian Gulf examination report related a diagnosis of mild 
tension headaches, also a diagnosed condition.  The January 
1996 treatment report from Spalding Memorial Hospital noted a 
diagnosis of cephalgia-high blood pressure.  It appears the 
veteran's headaches, at that time, were considered as a 
manifestation of his high blood pressure, also a diagnosed 
condition.  Therefore, the Persian Gulf War provisions also 
do not apply to the veteran's claim for headaches.  

The Board has considered the veteran's contentions as to the 
etiology of these disorders.  However, as a layman, he is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  Bostain, 11 Vet. App. at 127.  As 
the evidence demonstrates that the veteran's current asthma 
and headaches began months after his period of service and 
were not caused by any incident of service, the Board finds 
that the preponderance of the evidence is against service 
connection for asthma and headaches.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

III.  Irritable Bowel Syndrome

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3. 

The veteran's irritable bowel syndrome is evaluated as 10 
percent disabling under Diagnostic Code (Code) 7319.  
38 C.F.R. § 4.114.  The next higher rating, the maximum 
evaluation of 30 percent, requires irritable colon syndrome 
which is severe, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.    

In March 2004, the RO granted service connection and a 10 
percent rating for irritable bowel syndrome, effective August 
7, 2002.  VA treatment records dated from August 2002 to 
September 2003 show treatment for disorders including 
irritable bowel syndrome.  A May 2003 treatment entry noted 
that the veteran reported that he started to have diarrhea 
and constipation since 1991.  He stated that he had blood in 
his stool before, but not recently.  The examiner indicated 
that he veteran's abdomen was soft, obese, and not tender.  
There was no hepatosplenomegaly and the veteran had normal 
bowel sounds.  The assessment included irritable bowel 
syndrome/dyspepsia.  It was noted that Zantac was prescribed.  
A September 2003 VA treatment entry noted that the veteran 
reported intermittent nausea with no current vomiting, 
fevers, or chills.  The examiner reported that the veteran's 
abdomen was soft and not tender with no masses.  The 
assessment included history of irritable bowel syndrome, 
continue Simethicone.  

The most recent December 2003 VA general medical examination 
report noted that the veteran reported that he had episodes 
of loose stools that alternated with the inability to have 
stools.  He also stated that he had abdominal "gassiness" 
and bloating.  It was noted that he was seen at a VA facility 
and placed on fiber.  The veteran indicated that the fiber 
had helped and that his stools became firmer and less 
frequent.  However, he indicated that such had not helped 
with the abdominal pain.  The veteran noted that he had an 
inability to tolerate diary products and that when he 
ingested such products he would develop abdominal pain and 
flatulence.  He stated that spicy foods would produce 
flatulence.  The veteran further reported that he did have 
heartburn/reflux and weight gain.  He stated that he would 
have a bowel movement every two days.  It was noted that he 
denied that he had dysphagia, nausea, vomiting, hematemesis, 
hemorrhoids, melena, hepatitis, pancreatitis, peptic ulcer 
disease, or hematochezia.  It was also reported that the 
veteran was taking Mylanta and Rantidine for the reflux 
disease and that he noted no side effects.  

The examiner reported that the veteran's abdominal wall was 
soft, obese, not distended, and not tender.  The examiner 
indicated that there was no hepatosplenomegaly, rebound, or 
guarding.  It was noted that the veteran did not have a 
ventral hernia or other masses and that bowel sounds were 
present.  The examiner stated that the veteran had subjective 
tenderness to light palpation in the outer quadrants of the 
abdomen.  The examiner indicated that an upper 
gastrointestinal series showed a small sliding hiatal hernia 
with gastrointestinal reflux disease to the upper one third 
of the esophagus.  It was noted that the veteran may have 
esophagitis.  The final diagnoses were irritable bowel 
syndrome-occasional alterations in bowel function with 
abdominal pain; hiatal hernia-documented on upper 
gastrointestinal series with episodes of reflux and abdominal 
distress in spite of medication; and gastroesophageal reflux 
disease-documented on upper gastrointestinal series with 
episodes of reflux and heart burn.  

The recent medical evidence indicates that the veteran's 
irritable bowel syndrome is not more than moderate within the 
meaning of Diagnostic Code 7319, and thus, no more than a 10 
percent rating may be assigned at this time.  Symptomatology 
indicative of severe irritable bowel syndrome within the 
meaning of this diagnostic code, as required for a 30 percent 
rating, is not demonstrated.  The most recent December 2003 
VA examination report noted that the veteran's irritable 
bowel syndrome caused occasional alterations in his bowel 
function with abdominal pain.  The Board notes that symptoms 
of reflux, abdominal distress, and heartburn were attributed 
to non-service-connected disorders of a hiatal hernia and 
gastroesophageal reflux disease.  Severe symptoms, as to his 
service-connected irritable bowel syndrome, such as more or 
less constant abdominal distress, as required for a higher 30 
percent rating, have not been shown.  

Finally, the Board finds that there are no distinct periods 
of time, since the effective date of service connection, 
during which the veteran's irritable bowel syndrome has been 
more than 10 percent disabling.  Thus "staged ratings" 
greater than a 
10 percent rating are not warranted for any period of time 
since the effective date of service connection.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  As the preponderance of the 
evidence is against a higher rating, the claim must be 
denied.  38 C.F.R. § 4.3.  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in August 1999, a 
statement of the case in November 1999, a supplemental 
statement of the case in January 2000, correspondence in 
August 2002, a rating decision in October 2002, a statement 
of the case in March 2004, correspondence in February 2002, 
correspondence in May 2002, a rating decision in January 
2003, a statement of the case in June 2004, and a statement 
of the case in July 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Dingess v. Nicholson, No. 01-1917, __ 
Vet.App. __, 2006 WL 519755 (Vet. App. Mar. 3, 2006).  Thus, 
VA has satisfied its duty to notify the appellant.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA also obtained examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.  
ORDER

Service connection for PTSD is denied.  

Service connection for asthma, to include as due to an 
undiagnosed illness, is denied.   
 
Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.  

An initial rating higher than 10 percent for irritable bowel 
syndrome is denied.  


REMAND

The veteran seeks service connection for joint pain and a 
skin disorder, to include as due to an undiagnosed illness.  
Service medical records and post-service records show 
treatment for skin problems and for various feet and back 
problems.  Although the veteran has been afforded several VA 
examinations, an opinion as to the etiology of his current 
disorders has not been obtained.  It is the judgment of the 
Board that the duty to assist the veteran in this case 
includes securing such an opinion.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed joint pain and 
skin condition.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current joint 
disorders and skin conditions, or the 
examiner should explain why there are no 
diagnoses as to any such alleged 
disorders.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any diagnosed joint problems and skin 
conditions, including any relationship 
with the veteran's service.  

2.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for joint pain, to include as 
due to an undiagnosed illness, and for a 
skin condition, to include as due to an 
undiagnosed illness.  If either claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



______________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


